DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
2.	Claims 1-2, 4-9, 11-16 and 18-20 are pending in this application (15/248,599), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/01/2021 following the Non-Final Rejection office action dated 11/30/2020.    
	No claim has been amended. 
	Claims 3, 10 and 17 had been previously canceled.
	(Please see Claims in pages 2-7 of Applicant Arguments/Remarks, filed on 03/01/2021)
	Applicant's submissions have been entered. 


Allowable Subject Matter
3.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-2, 4-9, 11-16 and 18-20 (renumbered 1-17) are allowed.








Statement of Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1.  Examiner finds Applicant’s arguments in this regard, as detailed in pages 8-14 of Applicant Arguments/Remarks filed on 03/01/2021, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "sending, at a first baseboard management controller (BMC) of the computer system, hardware information of a first host of the first BMC, wherein the first host is a bare-metal machine without an operating system (OS) and including an installation agent;” and “transferring, by the first BMC, the OS image and the one or more software packages of the at least one program to the first host through the emulated media device, wherein the installation agent on the bare-metal machine installs the OS image and the one or more software packages of the at least one program on the bare-metal machine to build, on the first host as the bare-metal machine, a target machine in a network of machines." as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 8 and 15 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
5.	Claims 1-2, 4-9, 11-16 and 18-20 (renumbered 1-17) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191